Exhibit 10.11
 
EXPLORATION AND EXPLOITATION MINING CONTRACT CELEBRATED ON ONE HAND BY
CORPORACIÒN KEDAH, S. A. DE C. V., REPRESENTED IN THIS ACT BY MR. HÈCTOR
CERVANTES TREJO IN HIS PERSONALITY AS SOLE ADMINISTRATOR AND LEGAL
REPRESENTATIVE (THE LICENSEE), AND ON THE OTHER BY AMERICAN METAL MINING, S. A.
DE C. V., REPRESENTED IN THIS ACT BY MR. RAMIRO TREVIZO GONZÀLEZ IN HIS
PERSONALITY AS GENERAL PROXY (THE OPERATOR), JOINTLY NAMED “THE PARTIES”, IN
ACCORDANCE WITH THE FOLLOWING DECLARATIONS AND CLAUSES:




DECLARATIONS




I The LICENSEE declares through the offices of his legal representative under
oath of stating the truth, that:


1 To be a Mexican mercantile society, specifically a Stock Company with Varying
Amount of Capital duly established and operating in agreement with the
applicable and current legislation in the United States of Mexico and complying
with the prescriptions of Articles 10 and 11 of the Mining Law as evinced in
Public Writing number 11,750 granted on the 23rd July 2009 before testimony of
Mr. Jorge Maspùlez Pèrez, Public Notary number 14 of the Morelos Judicial
District, State of Chihuahua, and instrument that was inscribed in due manner in
the Public Registry of Property and Commerce of said District under electronic
mercantile folio number 25,362*10 as of the 18th August 2009, and reason why he
is invested with the necessary and sufficient personality to intervene in this
present judicial act;




2   Its representative enjoys the faculties, powers and necessary mandates to
subscribed this present agreement in representation of the LICENSEE as evinced
in Public Writing number 18,614, granted on the 29th July 2011 before testimony
of Mr. Hèctor Manuel Navarro Manjarrez, Public Notary number 8 of the Morelos
Judicial District, and instrument that inscribed in due manner in the Public
Registry of Property and Commerce of said District under electronic mercantile
folio number 25,362*10 as of the 31st August 2011, and same that have not been
limited, restrained, suspended or revoked to date, reason why he enjoys the
capacity to subscribed this agreement;




3The subscription of this present instrument does not constitute any kind
transgression of his powers, mandates or faculties as he had the opportunity of
submitting before the knowledge of the company’s shareholder the terms and
conditions related with this present business and its formalization being duly
approved under the terms of the company’s own statutory regime;
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
1

--------------------------------------------------------------------------------

 
 
4 This instrument is presently in its process of inscription before the Public
Registry of Mining, a dependency of the General Directorship of Mines (the
REGISTRY) under the terms stated in Article 11 of the Mining Law, among other
applicable and current legal dispositions;




5 Within its social object as contemplated in the second clause of its Charter,
the possibility of celebrating all kinds of operations related with mining
rights is included as is the case of this present instrument;




6 It is formally inscribed before the Federal Registry of Taxpayers with fiscal
identification number CKE-090723-435 and is to date current in his income tax
payments and other contributions that have corresponded agreeing with the
applicable and current fiscal legislation;




7 To date he is the only and exclusive title holder of 100 % (one hundred per
cent) of the mining rights derived of the concession granted upon lot named
“Mina El Champiñòn” on a surface of 150 hectares, located in the Municipality of
Choix, State of Sinaloa with title number 214,549 granted on the 1st October
2001 and current as of 2nd October 2001to the 1st October 2051 (the CONCESSION);




8 The CONCESSION is free of liens, burdens, affectation or limitations in its
domain, as well as current in the obligations regarding this type of
administration authorizations imposed by the Mining Law and its Ruling, as well
as by the Federal Law of Rights, among other dispositions, applicable and
currently legal. The LICENSEE specifically declares that the semester rights
have been paid in full as derived from the title of the CONCESSION and that have
accumulated to date, reason why there does not exist any negative contingency
regarding  it.




9 Regardless the before stated, in case authorities may determine the existence
of differences or omissions imputable to the LICENSEE on  mining
rights effectively paid and mining rights that should have been paid in all
opportunity, the LICENSEE obliges himself to cover for those differences or
omitted rights as soon as possible and always within the time term of 60 –sixty–
days that for such a purpose authorities grant to him in order that the
cancellation of the CONCESSION due to that reason comes to an end or does not
become effective. In this sense the LICENSEE states that to date he has not
received from the General Directorship of Mines official notice of any kind by
means of which payment is requested of omitted rights or of any difference per
concept of rights on mining derived from the CONCESSION. Likewise, the LICENSEE
is up to date in his compliance to the obligation concerning the presentation
before the General Directorship of Mines of all information regarding proof of
works and undertakings carried out in the CONCESSION as he has met the
obligation of doing so as per the date of the granting of the concession title
covering the CONCESSION in its case.
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
2

--------------------------------------------------------------------------------

 


10 Derived from the description before declared, he enjoys the right to transmit
the right of exploring, exploiting and dressing of the CONCESSION, as prescribed
in Article 19, fraction VII of the Mining Law, among other applicable and
current legal dispositions;




11 As of the date of signature of this instrument he has not subscribed a
contract or an agreement of any sort that might hinder him to make available the
disposition of the rights of which he is title holder regarding the CONCESSION
and thus he enjoys the capacity and the legitimacy to make use of them freely in
order to celebrate this present contract under the terms specified, and
guaranteeing as of this moment, for all legal purposes that may take place, the
existence, legitimacy and availability of the rights already referred to;




12 The landmarks or indications that define the locality of the starting point
of the CONCESSION have been kept to date in good physical conditions of
conservation as per the applicable legislation;




13 As of the date of signature of this present instrument there has been no
conflict with the owners of surface lands located on the CONCESSION´S area and
there does not exist any imminent danger that access to such lands may be
limited or restrained by such people;




14 In the mining activities undertaken to date regarding the CONCESSION full
compliance has been given to the applicable and current legislation including
that concerning environmental conduct;




15 On the 18th July 2011 he received from the OPERATOR the amount of 64,655.18
Dollars —sixty four thousand and six hundred and fifty five Dollars 18/100 in
United States currency— plus the corresponding Added Value Tax, that is, the sum
total of 75,000.00 Dollars —Seventy five thousand Dollars 00/100— specifically
as an advance concept against counterclaims to be paid in favor of the LICENSEE
for the right to explore and exploit the CONCESSION under the terms of this
present instrument;




16 Likewise, on the 30th August 2011 he received from the OPERATOR the
additional amount of 10,344.83 Dollars —ten thousand and three hundred and forty
four 83/100 Dollars in United States currency— plus the corresponding Added
Value Tax, that is, the sum total of 12,000.00 Dollars —twelve thousand Dollars
00/100 in United States currency— also as an advance concept against the
counterclaims to be paid in favor of the LICENSEE for the right to explore and
exploit the CONCESSION under the terms of this present instrument;
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
3

--------------------------------------------------------------------------------

 


17 Under the terms of numerals 14 and 15 before mentioned, he expressly
acknowledges having received to date from the OPERATOR as advance concept
against the counterclaims to be paid in favor of the LICENSEE for the right to
explore and exploit the CONCESSION the amount total of 87,000.00 Dollars —Eighty
seven thousand Dollars 00/100 in United States currency—, Added Value Tax
included —the ADVANCE—.




18 It is the will of its administrator board and current shareholders to
transmit in favor of the OPERATOR the exclusive right of exploring and
exploiting the CONCESSION during a set term of time, receiving in exchange the
counterclaims agreed upon, heeding in every instance with the terms and
conditions of this present contract;




19 Likewise, it is the will of its administrative organ and current shareholders
to grant in favor of the OPERATOR the right of preference in order to acquire in
the future the totality of the mining rights derived from the CONCESSION,
heeding in every instance with the terms and conditions of this present
contract.






II The OPERATOR declares through the offices of his legal representative and
under oath of stating the truth, that:




1 It is a Mexican mercantile society, specifically a Stock company with Varying
Amount of Capital, duly established and operating in agreement with the
applicable and current legislation of the United States of Mexico in accordance
to the dispositions of Articles 10 and 11 of the Mining Law as is evinced in
Public Writing 17,227, granted on the 4th December 2006 before the testimony of
Mr. Eugenio Fernando García Russek, applicant to the exercise of Notary Public
and ascribed to Public Notary number 28 of the Morelos Judicial District, State
of Chihuahua, and acting as Notary by license of the Office´s  title holder Mr.
Felipe Colomo Castro, and that was registered in due manner before the Public
Registry of Property and Commerce of said district under electronic mercantile
folio number 23,327*10 as of the 22nd December 2006, and reason why he enjoys
the necessary and sufficient personality to intervene in this present judicial
act;




2 Its representative enjoys the faculties, powers and necessary as well as
sufficient mandates to subscribe this present agreement in representation of the
OPERATOR as evinced in Public Writing number 22,496, granted on the 10th June
2008 before testimony of Mrs. Elsa Ordóñez Ordóñez, Attorney at Law, applicant
to the office of Notary Public and ascribed to Public Notary number 28 of the
Morelos Judicial District, State of Chihuahua of which Mr. Felipe Colomo Castro
is title holder, and instrument that registered duly before the Public Registry
of Commerce of said District under electronic mercantile folio number 23,327*10,
and same that have not been limited, restrained, suspended or revoked, reason
why he enjoys the capacity to subscribe this agreement;
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
4

--------------------------------------------------------------------------------

 


3 The subscription of this present instrument does not constitute a
transgression of his powers, mandates or faculties as he had the opportunity of
presenting for consideration of the company´s shareholders the terms and
conditions related with this present business, its formalization being approved
in due manner under the terms of its own statutory regime;




4 It is duly inscribed in the REGISTRY under the prescription by Article 11 of
the Mining Law among other applicable and current legal dispositions;




5 Within its social object there is the consideration of possibly becoming title
holder of all kinds of mining rights, as if the case of the documented operation
by virtue of this present instrument;




6 It is duly inscribed in the Federal Taxpayers Registry with fiscal
identification number AMM=061204=4R7 and is to date current in its income tax
payments and other contributions that have corresponded agreeing with the
applicable and current legislation.




7 It is the will of its administrative organ and its shareholders to subscribe
this present agreement with the purpose that the exclusive right of exploring
and exploiting the CONCESSION be transferred to it during a determined time
term, paying in exchange the counterclaims agreed upon, and heeding in every
instance with the terms and conditions of this instrument, and;




8 Likewise, it is the will of its administrative organ and current shareholders
that the right of preference to acquire in the future the totality of the mining
rights derived from the CONCESSION is extended to it heeding in every instance
with the terms and conditions of this present contract.




IV. Both PARTIES declare through the offices of their legal representatives and
under oath of stating the truth that they reciprocally acknowledge the
personality each one holds, in addition of assisting to the subscription of this
present document in good faith, free of any deceit, error, violence or any other
vitiation in their consent with the purpose of committing themselves with the
following:
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
5

--------------------------------------------------------------------------------

 
 
CLAUSES




FIRST. OBJECT: By virtue of the subscription of this present contract, the
LICENSEE transfers in favor of the OPERATOR the exclusive right of exploring and
exploiting the CONCESSION and receiving in exchange as counterclaim concept the
amounts described in the forthcoming clauses, and heeding in every instance with
the following terms and conditions:




1 Under the terms of Article 3, fraction I of the Mining Law among
other applicable and current legal dispositions, the OPERATOR will enjoy the
exclusive right of carrying out within the demarcation of the land of the
CONCESSION proper the works and undertakings consisting in the investigation or
geological, geophysical and geochemical  recognition, surveying duties,
drilling, development, any other type of drilling and, in general, the totality
of the necessary and required activities in order to identify the mineral
deposits or substances, as well as to quantify and evaluate economically the
available reserves regarding the CONCESSION.
 


2 In this sense, the OPERATOR will be obliged of surrendering to the
LICENSEE every 12 —twelve— months during the time in effect of this contract the
results obtained through analysis, tests, investigations, studies and of other
exploration works carried out in relation with the CONCESSION;
 


3 The OPERATOR can carry out works and other undertakings he
considers necessary, always at his expense, including the construction of
structures, buildings and needed access roads as well as to set up or make use
of machinery and equipment he deems adequate, and will be able to remove these
at any time during the time in effect of the contract or during the 90 —ninety—
natural days following the termination of same or whatever other reason in the
understanding that permanent constructions for safety and stability of the mine,
such as supports and other necessary works, will not be able to be removed in
any way under penalty of payment for damages and harms that can be caused by
such removals;
 


4The LICENSEE commits himself to collaborate with the OPERATOR in negotiations
with the owners or holders of the surface covered by the CONCESSION in any kind
of authorizations, permits or bondages necessary for the adequate development of
the exploration and exploitation undertakings, including cooperating for the
request and obtainment of expropriations, constitution of bondages or necessary
temporary occupations as well as to the disposal of tailings, slags in obedience
with the content of Article 19, fraction IV of the Mining Law;
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
6

--------------------------------------------------------------------------------

 


5 The LICENSEE will enjoy the right of auditing the financial
statements, registries or any other legal, accounts or administration
information related with the operation of the CONCESSION but after having
requested permission with at least 45 —forty five— natural days in advance
during the time of effect of this contract.




6 Likewise, the OPERATOR commits himself to carry out the works and
needed undertakings required as per the minimal amount of investment established
in the Ruling of the Mining Law in accordance with the disposition set in
Article 29 of the Mining Law.




7 Insofar the exploitation of the CONCESSION, agreeing with the disposition
of Article 3, fraction II of the Mining Law among other applicable and
current legal disposition, PARTIES agree that as of this date, the operation of
the mine related with the CONCESSION will be in charge of the OPERATOR in order
that he can carry out the works and undertakings destined to prepare and develop
the area comprising the mineral deposit, as well as those other duties needed to
loosen and extract the mineral or substances found with the purpose of they
being traded;




8 The OPERATOR commits himself to carry out the mining activities that
are needed in order to extract, trade and effectively sell every 6 —6— months at
least 60,000 tons —sixty thousand tons— of concentrate mineral extracted from
the CONCESSION, and;




9 From the profit gained by the sale of the mineral or the substances extracted
from the CONCESSION, the OPERATOR commits himself to pay in favor of
the LICENSEE certain counterclaims in accordance with the dispositions of
the forthcoming clauses.




SECOND. COUNTERCLAIMS: As counterclaims for the transfer of exploration and
exploitation rights described —the COUNTERCLAIMS—, the OPERATOR commits himself
to pay in favor of the LICENSEE the amount of 5.00 Dollars (five Dollars 00/100
in United States currency) plus the corresponding Added Value Tax per each ton
of concentrate mineral obtained from the CONCESSION that is effectively sold and
collected during the time in effect of this contract paying attention to the
manner, time and place of payment described in the forthcoming clause
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
7

--------------------------------------------------------------------------------

 

THIRD. MANNER, TIME AND PLACE OF PAYMENT OF COUNTERCLAIMS: PARTIES agree that
the OPERATOR must pay the COUNTERCLAIMS in favor of the LICENSEE heeding to the
following rules:




1 The amount of $87,000.00 Dollars (Eighty seven thousand Dollars 00/100
in United States currency) including the Added Value Tax that has already been
paid before the date of signature of this present contract by means of
the ADVANCE.




2 On the 14th September 2011, the amount of $100,000.00 Dollars (One
hundred thousand Dollars 00/100 in United States currency) plus the
corresponding Added Value Tax.




3 On the 7th of March and the 7th of September of each year during the time of
effect of the duration of this present contract, beginning specifically this
next 7th March 2012 the amount resulting larger of those described following: 1-
The amount of $300,000.00 Dollars (Three hundred thousand Dollars 00/100 in
United States currency) plus the corresponding Added Value Tax, or 2- The amount
resulting by multiplying $5.00 Dollars (Five Dollars 00/100 in United States
currency) per each ton of concentrate mineral obtained from the CONCESSION that
is effectively sold and collected within the semester immediately prior, plus
the corresponding Added Value Tax, heeding to the dispositions of the previous
second clause;




4 Regardless of the terms agreed upon, the LICENSEE expressly grants in favor
of the OPERATOR a term of grace of 30 (thirty) natural days beginning as of
the indicated dates in numeral 3 of this clause for payment of the 50 % (fifty
per cent) of the balance of the corresponding amounts;




5 Payments described will be done by means of the writing out of nominal checks
or by means of an electronic transfer of funds to the account that for such a
purpose will be determined by the LICENSEE in all opportunity per the
OPPERATOR´S choosing;




6 In case the OPERATOR decides to pay by checks, these will be delivered at
the conventional address established in this present contract.
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
8

--------------------------------------------------------------------------------

 


FOURTH. FISCAL VOUCHERS OF PAYMENT: Against payment of COUNTERCLAIMS the
LICENSEE commits itself to issue in favor of the OPERATOR vouchers of payment as
legally required by the applicable and current fiscal legislation, as well as to
deliver same at this latter´s address within the following 5 —five— able days
after date in which payment is carried out.




FIFTH. CURRENCY OF PAYMENT: In accord with the disposition established in the
Monetary Law of the United States of Mexico and other applicable and current
legal dispositions, the LICENSEE expressly accepts that independently to the
currency in which the amounts to be paid in favor of the OPERATOR, this latter
will have the right to carry out the corresponding payments precisely in Mexican
Pesos, legal tender in the United States of Mexico and setting the exchange as
published in the Federation’s Official Newspaper for the settlement obligations
as of the effective date of payment regarding the COUNTERCLAIMS.




SIXTH. LIBERATING PAYMENT OBLIGATIONS: It is expressly agreed that as the
OPERATOR enjoys the freedom to terminate this present contract at any time
during its terms of effect, as is specified in the forthcoming clause and to his
own discretion and without any responsibility, the OPERATOR will not be obliged
to undergo any partial payment in favor of the LICENSEE as of the date this
latter is made known of the respective termination, notice that must be
surrendered previously and in writing to the LICENSEE at least 60 (sixty)
natural days in advance, and the OPERATOR will not be obliged to carry out
further investments or expenses than those already made concerning exploration
and exploitation, if and ever the term of 60 (sixty) described does not coincide
with any of the payments dates already stipulated as, if so is the case, such
last payment must be honored.




In this sense, the OPERATOR obliges himself to pay in favor of the LICENSEE the
corresponding COUNTERCLAIMS as per the portion of the last semester’s period
during which the CONCESSION is exploited, heeding to the calculation formula of
the COUNTERCLAIMS described in the previous second clause.




Likewise, PARTIES expressly agree that in case the OPERATOR terminates this
contract in advance in the manner foreseen in this document, the totality of the
amounts that the LICENSEE has received up to the date on being notified, will
remain in this latter’s benefit and, due to that reason, the LICENSEE will not
be obliged to reimburse any amount in favor of the OPERATOR.




SEVENTH. REPARATION IN CASE OF EVICTION: The LICENSEE commits himself to answer
before the OPERATOR on reparations in case of eviction from the CONCESSION, as
is set in Article 2,283.III of the Federal Civil Code among other applicable and
legal dispositions.
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
9

--------------------------------------------------------------------------------

 

EIGHTH. TRANSFER OF RIGHTS: During the current terms of this present contract,
the LICENSEE commits himself expressly not to lien, cede or transmit in any
manner the rights he conferred by the CONCESSION without previously obtaining
the written authorization from the OPERATOR. Neither will the LICENSEE surrender
any of the rights or obligations he acquires and assumes by virtue of the
subscription of this present instrument unless he is expressly authorized by the
OPERATOR.




On his part, the OPERATOR commits himself not to cede or transmit in any manner
the exclusive right that has been conferred to him by virtue of this instrument
or any other rights or obligations related to same unless he is authorized
expressly by the LICENSEE.




NINTH. OPERATOR’S OBLIGATIONS: In accordance with Article 27 of the Mining Law,
among other applicable and current legal dispositions, during the terms in
effect of this contract, the OPERATOR takes upon himself the following
obligations:




 
1.
Carry out exploration and exploitation works taking into consideration the
minimum investment costs established per the Mining Law and its ruling.





 
2.
Upkeep the CONCESSION, complying to such a purpose with the paperwork and
payment of the corresponding rights and subjecting himself to the general
dispositions and official Mexican standards of the mining and metallurgical
industries agreeing with Article 27 of the Mining Law among others applicable,
its Ruling and the rest of the applicable and current legislation. Regardless
the immediately afore mentioned and in accordance with Article 23, third
paragraph of the Mining Law, non compliance to the obligations previously stated
as well as those written in this present instrument on the part of the OPERATOR
will not relive the LICENSEE of not complying with same.





 
3.
Carry out the totality of the ongoing payments as well as those extraordinary
regarding the adequate operation of the mine related with the CONCESSION, such
as the payment of the workers’ payroll working underground, on maintenance,
equipment and machinery repair, taxes, rent payable to owners or land holders of
the surface where the CONCESSION lies, administration expenses, among others;





 
4.
Surrender records and proof of work execution, undertakings, investigations and
tests carried out wherein appear the results obtained as well as the ore bodies
found within the limits covering the CONCESSION;

 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
10

--------------------------------------------------------------------------------

 
 
 
5.
Remove peacefully and safely the OPERATOR regarding any law suit, claim, harm,
damage, responsibility, action and costs originated by reason of his behavior
and actions in relation with this contract and during its term in effect;


 
 
6.
Take caution in looking after the environment and the ecological protection in
conformity with the applicable and current legal dispositions on such matter,
heeding with the disposition of Article 39 of the Mining Law;





 
7.
Carry out partial payments on COUNTERCLAIMS punctually and in all opportunity
under the terms admitted by the subscription of this present instrument;





 
8.
Pay the semester rights that must be honored in order to keep the CONCESSION
current, and;





 
9.
In general, comply with the totality of the obligations set herein and consigned
in Article 27 of the Mining Law, among other applicable and current
dispositions.





TENTH. LICENSEE’S OBLIGATIONS: Derived from the right to explore and exploit the
CONCESSION granted by the LICENSEE in favor of the OPERATOR, the former commits
himself during the time in effect of this contract to:




 
1.
Upkeep and current in his favor the rights derived from the CONCESSION as well
as not to request reduction, subdivision, surface unification covering same, nor
to desist from the rights derived from them in the understanding that in order
to carry out such paper work he will require under any consideration the
previous and written authorization of the OPERATOR.





 
2.
To abstain himself of celebrating any contracts or agreements regarding the
rights derived from the CONCESSIONS but only with the OPERATOR or with the
mercantile society this latter names for such purposes under the terms of this
contract, nor to transfer the rights derived from the CONCESSION to third
parties alien to the OPERATOR or whoever this latter names, and;



 
3.
Upkeep the mining rights derived from the CONCESSION free of any lien, burden,
attachment, affectation or limitation of domain or of any other nature.

 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
11

--------------------------------------------------------------------------------

 
 
ELEVENTH. OPERATOR´S RESPONSIBILITY: The OPERATOR commits himself expressly as
of this moment for all legal purposes that may arise before the LICENSEE, its
representatives and executives, to free them and safe keep them and in peace due
to any claim and or responsibility that might be tried to be determined against
him for acts directly imputable to the OPERATOR, its workers, employees,
representatives or executives during the development of the exploration and
exploitation of the CONCESSION.




Likewise, the OPERATOR commits himself that during the current term in effect of
this contract and during the development of his activities, he will faithfully
comply with the totality of the obligations imposed upon him by the applicable
and current legislation of the United States of Mexico including, enunciatively
but not in a limiting manner, the Mining Law, its Ruling, the environmental
dispositions and of water usage, of safety and health in mines, of labor, fiscal
and other applicable and legal dispositions that may result.




Specifically, the OPERATOR will take upon himself the labor responsibility, of
social security, fiscal and the rest, regarding the activities carried out at
the CONCESSION, and thus he agrees in keeping the LICENSEE free and safe and in
peace due to any claim, law suit, accusation or complaint that might be present
against him by the workers or employees, the contractors or by authorities in
labor and administrative matters and, be it the case, he obliges himself to
repair in favor of the LICENSEE those amounts that this latter was forced to
expend for such concept when such party was forces or condemned to pay for them
by a competent authority.




TWELFTH. FORMALIZATION: PARTIES commit themselves to ratify before Notary Public
or Public Broker this present document as soon as possible with the purpose it
be inscribed before the REGISTRY in order for it to be effective before third
parties under the terms of Article 23 of the Mining Law, as well as to go ahead
with the promotion of any other kind of administrative paper work required in
accordance with Articles 2,034, fraction III of the Federal Civil Code; 46,
fraction VI and 47 of the Mining Law; 83, last paragraph of the Mining Law
Ruling and of other applicable and current legislation. The whole of expenses
related with the compliance of this present clause will be covered by the
OPERATOR.




THIRTEENTH. CONFIDENTIALITY: PARTIES expressly commit themselves to keep in a
confidential manner the totality of past, present and future information related
with this instrument and extending such obligation, to whom it may be disclosed
to, be it a private or corporate entity.




The PARTY recipient of confidential information must limit access to it to its
representatives or employees who, under a justified and reasonable cause, may
request access to such information. In such cases, PARTIES must oblige to
confidentiality those subjects confidential information is revealed to.
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
12

--------------------------------------------------------------------------------

 


For purposes of this present clause, the following will not be considered
confidential information: 1. Information legitimately known and obtained by the
recipient PARTY previously to the subscription of this agreement; 2. Information
that to date or in the future will be considered as public domain, if and ever
such consideration did not derive from the non compliance by any of the PARTIES
to the stipulation of this clause, or; 3. Information that must be revealed
according to law by an administrative or judicial mandate issued by competent
authorities, including those of the stock market.




PARTIES agree that the time in effect of the contracted obligations by virtue of
this present clause will subsist for 24 —twenty four— months as of the
termination date of this contract´s duration.




In the event of a non compliance, PARTIES expressly can keep to themselves those
actions that according to law correspond to them, both administrative and
judicial, in order to claim reparation for damages, harm and loss caused, as
well as the application of any sanction that may be.




FOURTEENTH. DURATION AND ADVANCE TERMINATION: PARTIES agree that this present
contract hold a duration for a period of 10 —ten— years beginning as of the date
of signature and next 1st September 2021.




Such a period will be forceful for the LICENSEE and voluntary for the OPERATOR
as has been previously arranged in this present instrument, reason why the
LICENSEE grants in favor of the OPERATOR the right to terminate in advance the
duration of this present instrument without any responsibility whatsoever, only
by giving notice in writing with at least 60 —sixty— natural days in advance
from the date of the effective foreclosure of the contract.




FIFTEENTH. NON COMPLIANCE AND CANCELLATION: PARTIES agree that if any of them
does not comply with any of the obligations assumed by virtue of the
subscription of this present instrument, these latter will have the right to
require forceful compliance of those obligations omitted, on one hand, or the
cancellation of this present contract on the other, as well as the payment of an
indemnity for harm and damages in both cases.
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
13

--------------------------------------------------------------------------------

 


SIXTEENTH. NON COMPLIANCE DUE TO FORTUITOUS EVENT OR FORCE MAJEURE: It is
expressly convened that the OPERATOR will not be held responsible for delays or
a total or partial non compliance to the obligations he assumes under the terms
of this document when such delays or non compliance stem or are a result of a
fortuitous event or force majeure, that is, acts of nature or of man not
foreseen or that, even being preventable, cannot be avoided by the OPERATOR.




As per the statements in the previous paragraph PARTIES agree that the
occurrences that are mentioned following enunciatively but not in a limiting
manner, will be considered fortuitous cases or force majeure: disasters such as
fires, explosions, floods, storms, earthquakes, epidemics, civil or labor
unrests, strikes, wars, invasions, oppositions or unrests caused by rural
communities, of ejidos or by any other type of groups or associations legally
established or not, as well as oppositions and disturbances caused by any other
person that hinder or do not authorize reasonably the OPERATOR the free access
to the COCESSION, or impede the required carrying out of mining undertakings
contemplated in this contract, as well as actions or omissions by any government
authority, be it federal, state or municipal which includes the delay or lack of
the opportune obtainment of permits and authorizations required from such
government authorities, private persons or corporations, associations or
entities in order to carry out mining labors foreseen in this document.




In the event there arises a situation giving place to a fortuitous case or force
majeure, the OPERATOR must notify the LICENSEE within a time term of 30 —thirty—
natural days beginning on the date in which the OPERATOR knew of such events.
Such notice will not be necessary in case the fortuitous case or force majeure
is known and evident to both PARTIES.




Regardless the above, the OPERATOR accepts that he cannot pledge fortuitous case
or force majeure regarding the obligations of payment he assumes by virtue of
the subscription of this contract in favor of the LICENSEE.




SEVENTEENTH. SEPARATE ENTITIES: None of the terms and conditions of this present
instrument must be interpreted in the sense that the PARTIES have established a
social o association relationship, and so, they do not join or gather together
any of the assets for fiscal responsibility purposes or before third parties or
of any other nature.




EIGHTEENTH. FISCAL OBLIGATIONS: On being registered and regulated before the
Taxpayers Federal Registry, as well as up to date in their income tax payments
and other contributions that might have corresponded to them to date, PARTIES
convene that each, individually, will pay separately their own corresponding
taxes due to the compliance with the terms and conditions of this present
instrument heeding the applicable and current fiscal legislation and committing
themselves to leave their counterpart safe regarding any fiscal responsibility
that might be imputed in contravention to this clause by competent authorities.
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
14

--------------------------------------------------------------------------------

 



NINETEENTH. LABOR RELATIONS: In order to comply with the obligations that each
of the PARTIES contracts by virtue of the subscription of this contract, they
state that they will act as corporations totally independent from each other and
thus, by no reason it must be understood that there exists a labor relationship
between them, thus discarding the possibility of applying jointly the current
labor and safety legislation. In consequence, PARTIES under no motive will be
able to hire employees or workers in the name or representation of their
counterparts.




Insofar as their own workers and employees, PARTIES state that there does not
exist any labor relationship between workers and employees of the LICENSEE with
those of the OPERATOR and neither of this company with those of the other. In
consequence, PARTIES state being the employers of their respective workers and
employees in this manner complying with the labor and safety social legislation
applicable and current, and they being the sole responsible entities regarding
the labor and social obligations to be met in favor of such subjects.




Consequently, PARTIES commit themselves to free their counterpart of any labor
and social responsibility that might be imputed in contravention to this clause
in relation to their respective workers and employees under the terms of the
applicable and current labor and social security legislation.




TWENTIETH. ADDRESSES AND CONTACT TELEPHONES; PARTIES convene in stating as their
addresses and contact telephones for anything referring with the execution and
compliance of the terms and conditions of this present instrument, as well as to
notify all kinds of notices and other communications in relation with same, the
following:




LICENSEE
 
Av. Independencia 2812
Colonia Centro
C. P. 31000
Ciudad de Chihuahua, Chihuahua
Ph: 01-614-415-1971
OPERATOR
 
Calle California 5101, Office 206
Col. Haciendas de Santa Fe
C.P. 31215
Ciudad de Chihuahua, Chihuahua
Ph: 01-614-200-8481

 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
15

--------------------------------------------------------------------------------

 


In case of a change in address PARTIES convene in notifying their counterparts
of such a fact at least 5 —five— natural days in advance before the change takes
place effectively.




TWENTY FIRST. NOTICES, NOTIFICATIONS AND COMMUNICATIONS: PARTIES agree that any
notices, notification or communication needed to be given to their counterpart
must be carried out in writing.




Sending of such documents can be done in three ways: 1. by ordinary courier
delivered on hand or by certificate mail with acknowledgement of receipt; 2. by
fax or; 3. by electronic mail. In this last case, sending will be considered
valid and legally carried out only when the reception of the corresponding
electronic mail is confirmed electronically within the 3 —three— following
natural days of it being sent or through an express manner, through an answering
and confirmation service returned by the addressee.




PARTIES convene likewise that notices, notifications and communications done in
relation with this present instrument will be in effect on the day of reception.
In case such correspondence include any type of term, this latter will begin to
be in effect on the following day of confirmation of its reception independently
it be a labor or natural day.




TWENTY SECOND. CONTACT PERSONS: PARTIES agree in that the totality of
announcements, notices or communications necessary to surrender to their
counterpart as derived from the terms and conditions of this present instrument
must be forwarded indistinctly to the following persons:




LICENSEE
 
HECTOR CERVANTES TREJO
 
AGUSTIN CERON GUEDEA
OPERATOR
 
RAMIRO TREVIZO LEDEZMA
 
RAMIRO TREVIZO GONZÀLEZ





In case it is their will to change the contact persons PARTIES convene in
notifying their counterpart of such a circumstance at least 5 —five— natural
days in advance of the date in which the change will take place. Not complying
to this obligation will imply that announcements, notices and communications
sent and delivered in the name of the original addressees of the PARTY carrying
out the switch, will bear all legal effects in favor of the PARTY that was not
notified in all opportunity and as of the date of delivery and for as long as
the non compliance stands.
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
16

--------------------------------------------------------------------------------

 


TWENTY THIRD. TRANSFER: The OPERATOR can cede to any third party he deems
convenient but with prior authorization and written consent of the LICENSEE, a
portion or the totality of the rights and obligations derived in his favor and
to his charge as derived from the subscription of this contract.




The afore mentioned if and ever in the document that is formalized the transfer
of rights and respective obligations, there appears the express acceptance on
the part of the licensee that there is a subrogation intent of a portion or the
totality of the obligations that by virtue of this document the OPERATOR
acquires, be it the case, and that afterwards the celebration of said contract,
written notice be given to the LICENSEE making him aware of the data the third
party acquired, partially or in whole, of the rights and obligations derived
from the subscription of this instrument.




TWENTY FOURTH. TOTALITY OF THE CONTRACT: PARTIES accept that this present
agreement contains the totality of the agreements between them regarding its
object, and leaving without effect as well as cancelling the whole of
agreements, records, negotiations, correspondence, commitments and
communications done previously between them either in writing or verbally
related.




TWENTY FIFTH. MODIFICATIONS OR AMENDMENTS: The terms and conditions of this
present instrument can only be amended by virtue of the subscription of
modifying agreements between the PARTIES. To such agreements must be added as
annexes ordinary copy of this contract vying for a complete interpretation of
the terms and conditions that the PARTIES agreed upon.




TWENTY SIXTH. APPLICABLE LAW: This present instrument will abide and will be
interpreted in accordance with the Mining Law, its Ruling, the mercantile
legislation and the Federal Civil Code among other applicable and currently
legal dispositions in the United States of Mexico.




TWENTY SEVENTH. JURISDICTION: In case there may arise controversies related with
the validity, intention, interpretation, execution or compliance to this
contract, PARTIES agree expressly to submit same before the competent courts of
law of the Morelos Judicial District in the city of Chihuahua, State of
Chihuahua, giving up as of this moment any other jurisdiction or privilege that
might correspond to them by reason of their present or future domiciles or by
any other circumstance.
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
17

--------------------------------------------------------------------------------

 


BOTH PARTIES BEING IN THE KNOWLEDGE OF THE WORTH AND LEGAL REACH OF THIS PRESENT
CONTRACT, SUBSCRIBE IT BEING TOGETHER IN THE CITY OF CHIHUAHUA, STATE OF
CHIHUAHUA ON THE 1ST SEPTEMBER 2011.




LICENSEE
 
CORPORACION KEDAH,
S. A. DE C. V.
Represented in this act by:
 
HECTOR CERVANTES TREJO
OPERATOR
 
AMERICAN METAL MINING
S. A. DE C. V.
Represented in this act by:
 
RAMIRO TREVIZO GONZALEZ











###
 
 
 
 
 
 
Mining exploration and exploitation contract subscribed on the 1st September
2011 between Corporación
Kedah, S. A. de C. V., and American Metal Mining, S. A. de C. V.
 18

--------------------------------------------------------------------------------